Citation Nr: 1341160	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include: bilateral shin splints and the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from February 1972 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) as an appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In April 2012, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Indianapolis RO.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1. The evidence of record does not indicate that the Veteran has a current diagnosis of a bilateral shin splint disability.

2. The evidence of record does not indicate a left knee injury occurred in-service or that a left knee disability was manifest to a compensable degree within the first post-service year.

3. The evidence of record does not indicate that the Veteran's current left knee arthritis may be related to an in-service event.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A.  § 1110.  Thus, in the absence of proof of a present "disability" (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Shin splints are not a regulatory-established "chronic disease."  As such, they cannot be presumed to have been incurred in active service if manifest to a compensable degree within the first post-service year, and further, continuity of symptomatology, without an established nexus to service, is not enough to warrant service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, the Board notes that degenerative osteoarthritis of the left knee joint was diagnosed during a May 2010 VA examination, and that arthritis is listed under 38 C.F.R. § 3.309(a), and is typically considered "chronic."  See 38 C.F.R. § 3.307(d).   However, no left knee injury was alleged to have occured during service or was found during service.   Further, no evidence of continuity of symptomatology exists from service with regards to a left knee disability.  The Veteran did not report any knee injury at separation from service, or provide evidence of any treatment for a left knee condition prior to 2009 (over 30 years post-separation).  

Moreover, at his Travel Board hearing, the Veteran did not report the existence of a left knee disability during service or treatment for such a disability during the first year after service.  The Veteran specifically reported having pain "in the back of [his] muscles and between [his] legs and muscle." Accordingly, the Board finds that while degenerative osteoarthritis of the left knee joint has been diagnosed post-service, it is necessary to establish a link between any left knee disability and an event or incident of active service in order for service connection to be granted.  

The Veteran seeks service connection for a bilateral leg disability, to include shin splints.  The Veteran contends that he has a current bilateral leg disability due to a diagnosis of shin splints during active service and the type of actvities he performed while on active duty.  

The Veteran testified that he was diagnosed with bilateral leg problems while in basic training after he was admitted to Wilford Hall in San Antonio.  He stated that he was taken off basic training and was instructed to avoid long exposures to hard surfaces.  The Veteran was instructed to put Ben Gay on it because there was no other treatment that they could provide. 

 The Veteran was a law enforcement specialist in the Air Force, to include foreign service in Germany.  He gave a history of performing the duties that included: working on the flight line and working with the drug sniffing dog throughout Germany.  He would be required to climb ladders and would carry the 100-pound dog up and down those ladders on his back.  When the Veteran would have problems during these time he did not seek medical advice, rather he would just do his best to stay off his legs and use a topical ointment because he was told that no other treatment was available.

The Veteran testified that at separation he did not report any problems because he had been in the service for four years and wanted to get out.  After separation, the Veteran reports that he did seek treatment with a local physician approximately a year after service.  The Veteran states that he was again diagnosed with shin splints and was informed that there was no treatment that could be provided besides rest and topical ointments.  After receiving this information, the Veteran stopped seeking treatment for his condition and has self-treated since that time.  The Veteran sought out light and sedentary duty work that would not require him to be on his feet for long periods of time.  

The Veteran stated that he currently suffers from "a burning sensation in the back of [his] muscles, and between [his] leg and muscle."  He reports that it is like someone sticks him with a knife and then his legs will become numb. 

The Veteran's service treatment records (STR) show that he was treated for bilateral shin splints on March 1 and March 6, 1972.  No further treatment in service is of record.  The separation examination of September 1975 was negative for complaints or diagnosis of shin splints.  

The only other relevant evidence of record is a VA medical examination from May 2010.  The examiner noted that there is no history of surgical treatment for shin splints and that no neurological symptoms were noted during active duty.  It was reported that the Veteran walks without assisting devices and that he is able to work his present occupation in real estate appraisal.  His activities of daily living are mildly affected with his complaint of pain in the left leg and left knee.  During the
12 months prior to the exam, the Veteran did not have any incapaciting episodes or hospital admissions relating to bilateral shin splints.

Upon examination, the examiner reported the following: normal skin sensitivity of the bilateral lower extremities, no signs of compression of the anterior compartment bilaterally, normal pulse of the dorsalis pedis bilateraly, mild pain of the right leg on palpitation of the gastrocnemius muscle, and mild pain of the left leg on palpitiaton over the lateral part of the fibular muscles.  Further, the examiner noted: 

No limitation of range of motion in the left ankle and left knee.  Neurological examination revealed a normal neurological status, normal sensitivity of the left lower extremity.  This patient does not have any symptoms of shin splints on the left.  He has degenerative osteoarthritis of the left knee joint, which was diagnosed on x-ray.  It is the cause of his left knee pain and left lower leg pain...  There are no symptoms of shin splints on the right lower extremity. 

The examiner reported that the Veteran does not have any functional impairment from his shin splints in 1972, and diagnosed shin splints, history from March 1972.   

The Veteran is competent to report what he experiences through his five senses, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a complex medical disorder or render an opinion as to the cause or etiology of a complex medical question (such as finding his disability is the result of a problem he has today is the result of a problem he had more than 30 years ago) because he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran has reported repeated instances of bilateral leg pain and is competent to report these symptoms, he is not competent to diagnose himself with shin splints or opine on a nexus between such a disability and service.

The Veteran contends that he had shin splints in service and has continued to have them.  The Veteran testified that he has been self-treating for bilateral leg pain, which he attributes to his in-service shin splints.  However, the Veteran is mistaken regarding the etiology of his bilateral leg pain.  The VA examiner noted that the Veteran did not have symptoms consistent with shin splints in either of his legs, and that degenerative osteoarthritis of his left knee was responsible for his left knee and left lower leg pain.  

As the VA examiner provides the only competent diagnosis of the Veteran's current bilateral leg disability, the Board finds that the Veteran does not currently have a bilateral shin splint disability and he has not had such a disability at any time during the appeal period.  The examination report simply outweighs the probative value of the Veteran's opinion. 

The Board recognizes that the courts have held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296  (1991). Such is not indicated in this case, the VA examiner specifically noted that the Veteran does not currently have any functional impairment from his shin splints in 1972.

Absent evidence of an actual diagnosis of a current shin splint disability, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Service connection for a bilateral leg disability, to include shin splints, is not warranted.  If, at some point in the future, he develops a bilateral leg disability associated with his in-service shin splints, he is welcome to reapply for service connection.

Additionally, no competent evidence of record exists providing a nexus between the Veteran's current degenerative osteoarthritis of the left knee joint and service.  The Board finds that determining the etiology of his current arthritis is a complex medical matter beyond the ken of a layperson.  See Jandreau, at 1376-77. 

As the VA examiner did not provide an opinion on whether the Veteran's left knee arthritis is connected to service, the Board considered if there was a requirement to provide an additional VA examination or opinion regarding such a nexus.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board finds that prongs two and three of McClendon have not been met.  No evidence has been provided indicating a left knee injury in service or treatment of such an injury within a year of service.  More importantly, even if such an injury occurred, there is no evidence that indicates that the left knee disability may be related to an in-service event.  The Veteran did not report any problems with his knee in service at his Travel Board hearing, but rather discussed muscle pain in his lower legs.  Further, no medical records, either VA or private, have been provided indicating a possible link between the Veteran's left knee condition and service (his own statements would, as noted above, support this finding).  As the evidence of record does not indicate that the current disability may, even potentially, be related to service, no VA examination is required to adjudicate the claim.  Id. 

Simply put, the evidence of record weighs against a finding that has a bilateral leg disability that has causal origins in service.  The Veteran's own unsubstantiated lay assertions are not competent to provide a diagnosis of a bilateral leg disability or to provide an opinion connecting the Veteran's current left knee arthritis to service. These assertions do not place the evidence into relative equipoise.  Accordingly, the Board must deny the claim.  

In reaching the above determination, and with respect to the claim on appeal, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

                                              Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.   See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by the American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

While in this case the Veteran has not been provided with a VA examination to address etiology of his current left knee arthritis, as discussed in detail above, the evidence of record does not warrant a VA examination be given.  Further, the Veteran was provided a VA examination in May 2010 that addressed his contentions regarding his bilateral leg disability.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Entitlement to service connection for a bilateral leg disability, to include bilateral shin splints and any left knee problem, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


